Case 0:20-cv-60587-RAR Document 35 Entered on FLSD Docket 05/05/2020 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-60587-RAR

  APPLE CORPS LIMITED and
  SUBAFILMS LIMITED,

                Plaintiffs,
  v.

  FUNTIONROAD, et al.,

                Defendants.
                                            /

              CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION
                          AS TO DEFENDANT NUMBER 3

         THIS CAUSE comes before the Court upon Plaintiffs’ Motion for Entry of Final Default

  Judgment and Permanent Injunction as to Defendant Number 3 [ECF No. 25] (“Motion”),

  indicating a settlement and resolution between Plaintiffs, Apple Corps Limited and Subafilms

  Limited (“Plaintiffs”) and Defendant, hefeimoshikejiyouxiangongsi a/k/a Song Qiang

  (“Defendant Number 3”). For reasons set forth in the Order Granting the Motion [ECF No. 30]

  entered separately on May 4, 2020 it is hereby

         ORDERED AND ADJUDGED that final judgment is ENTERED in favor of Plaintiffs,

  and against Defendant Number 3, as follows:

         1.     Permanent Injunctive Relief: Defendant Number 3 and its respective officers,

  agents, servants, employees and attorneys, and all persons in active concert and participation

  with them are hereby permanently restrained and enjoined from:

                a. manufacturing or causing to be manufactured, importing, advertising, or

  promoting, distributing, selling or offering to sell counterfeit and infringing goods bearing the

  BEATLES Marks and/or the YELLOW SUBMARINE Mark (collectively “Plaintiffs’ Marks”);

                b. using Plaintiffs’ Marks in connection with the sale of any unauthorized goods;
Case 0:20-cv-60587-RAR Document 35 Entered on FLSD Docket 05/05/2020 Page 2 of 3


                    c. using any logo, and/or layout which may be calculated to falsely advertise the

  services or products of Defendant Number 3 as being sponsored by, authorized by, endorsed by,

  or in any way associated with the Plaintiffs;

                    d. falsely representing Defendant Number 3 as being connected with the

  Plaintiffs, through sponsorship or association;

                    e. engaging in any act which is likely to falsely cause members of the trade

  and/or of the purchasing public to believe any goods or services of Defendant Number 3, are in

  any way endorsed by, approved by, and/or associated with the Plaintiffs;

                    f. using any reproduction, counterfeit, copy, or colorable imitation of Plaintiff’s

  Marks in connection with the publicity, promotion, sale, or advertising of any goods sold by

  Defendant Number 3;

                    g. affixing, applying, annexing or using in connection with the sale of any goods,

  a false description or representation, including words or other symbols tending to falsely describe

  or represent Defendant Number 3’s goods as being those of the Plaintiffs, or in any way

  endorsed by the Plaintiffs;

                    h. offering such goods in commerce; and from otherwise unfairly competing with

  the Plaintiffs;

                    i. secreting, destroying, altering, removing, or otherwise dealing with the

  unauthorized products or any books or records which contain any information relating to the

  importing, manufacturing, producing, distributing, circulating, selling, marketing, offering for

  sale, advertising, promoting, renting or displaying of all unauthorized products which infringe

  Plaintiffs’ Marks; and

                    j. effecting assignments or transfers, forming new entities or associations or

  utilizing any other device for the purpose of circumventing or otherwise avoiding the

  prohibitions set forth in subparagraphs (a) through (i).
                                                     2
Case 0:20-cv-60587-RAR Document 35 Entered on FLSD Docket 05/05/2020 Page 3 of 3


           2.    Plaintiffs shall have the right to seek sanctions for contempt, compensatory

  damages, injunctive relief, attorneys’ fees, costs, and such other relief deemed proper in the

  event of a violation or failure by Defendant Number 3 to comply with any of the provisions

  hereof. The prevailing party in any such proceeding shall be entitled to recover its attorneys’ fees

  and costs.

           3.    This Consent Final Judgment shall be conclusive for purposes of collateral

  estoppel regarding all issues that have been or could have been brought on the same operative

  facts.

           4.    Each party shall bear its own attorney’s fees and costs.

           5.    This Court will RETAIN continuing jurisdiction over this cause to enforce the

  terms of this Consent Final Judgment and Permanent Injunction.

           6.    Amazon Payments, Inc. (“Amazon”) shall (1) disburse the funds of Defendant

  Number 3 restrained pursuant to the Court’s Sealed Order Granting Plaintiffs’ Ex Parte

  Application for Entry of Temporary Restraining Order and Order Restraining Transfer of Assets,

  dated March 24, 2020 (“TRO”) [ECF No. 9] as directed by Plaintiffs’ counsel; (2) upon transfer

  of the funds as directed herein, Amazon shall remove any restraints that were placed on

  Defendant Number 3’s Amazon account pursuant to the Court’s TRO; and (3) return Defendant

  Number 3’s account back to an unrestrained status in accordance with Amazon’s operating

  procedures and contract for services with Defendant Number 3.


           DONE AND ORDERED in Fort Lauderdale, Florida, this 5th day of May, 2020.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE


  cc: counsel of record
                                                   3
